Citation Nr: 0908520	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  00-04 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a fungal infection 
of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1979 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied 
service connection for both a back disability and a fungal 
infection of the feet (in pertinent part).  

In September 2002 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is of record and has been reviewed.  

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board undertook 
additional development, and private medical records of the 
Veteran were obtained.  Subsequently, the United States Court 
of Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) (which allowed the Board to undertake the action 
necessary for a proper appellate decision).  The United 
States Court of Appeals for the Federal Circuit, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  See, Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In July 2003, the Board remanded the case for the RO to 
consider newly-developed evidence, and for additional 
development to be accomplished.  In an April 2004 
supplemental statement of the case, the RO continued the 
prior denials of service connection for a fungal infection of 
the feet and a back disability (in pertinent part).  

In September 2004, the Board denied service connection for a 
back disability and remanded the service connection claim for 
a fungal infection of the feet.  The Veteran subsequently 
appealed the Board's denial of service connection for a back 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2007, the Court issued a judgment 
that vacated the Board's September 2004 denial of service 
connection for a back disability, and remanded the issue for 
re-adjudication consistent with the Court's July 2007 
memorandum decision.  At that point, development pertinent to 
the issue of service connection claim for a fungal infection 
of the feet had not been accomplished.  

In April 2008, the Board remanded the issue of service 
connection for a back disability for further development in 
accordance with the Court's memorandum decision.  The Board 
also remanded the issue of service connection for fungal 
infection of the feet for the development requested in the 
September 2004 remand.  

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's back disability is related to his service.  

2.  A fungal infection of the feet was not exhibited in 
service or for many years afterward and a preponderance of 
the evidence is against a finding that any current fungal 
infection of the feet is related to service.  





CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  

2.  A fungal infection of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

In letters dated in March 2001, December 2003, and May 2008, 
the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  The RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The May 
2008 letter informed the Veteran of the process by which 
initial disability ratings and effective dates are assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds the duty to notify has been fulfilled.  

The September 2004 and April 2008 remands directed that, for 
the Veteran's service connection claim for fungal infection 
of the feet, the RO was to obtain necessary authorization 
releases from the Veteran and obtain complete treatment 
records of the Veteran from Dr. P.B.  Afterwards, if 
necessary, the RO was to return the claims folder to the VA 
examiner who conducted the April 2004 examination of the 
Veteran's feet in order to provide an addendum to that 
report.  Documents show the RO verified the Veteran's address 
in April and May 2008.  The May 2008 VCAA letter contained 
directions for the Veteran to complete a release of 
information form.  The Veteran never responded to this 
letter.  It is clear the RO sent the May 2008 VCAA letter to 
the correct address because another notice letter sent in 
September 2008 informed the Veteran about his upcoming 
September 2008 VA examination; which he attended.  Due to the 
fact that the Veteran never sent the authorization and 
consent for release of information, the RO could not complete 
the rest of the remands' instructions; it was unnecessary to 
send the claims file back to the April 2004 VA examiner since 
no new records regarding the feet have been associated with 
the file.  

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the service 
connection claims on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He was given VA 
examinations in September 1999, April 2004, and September 
2008.  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  





III.  Analysis

	A.  Service connection for a back disability

Service treatment records show that in July 1979 the Veteran 
reported a fall from a ladder.  It is noted that he had a 
possible fracture of the spine and could move his legs.  X-
rays were normal.  The record also notes the presence of 
bilateral lower back pain at the pelvis, which was 
"unchanged from before the fall."

The Veteran complained of low back pain in April 1982 after 
he lifted a full can of paint.  The assessment was mechanical 
lower back pain, paravertebral spasm.  No sciatic 
distribution was noted.  The record notes he had injured his 
back in the past.  The following day he was again seen with 
complaints of back pain.  No radiculopathy was noted and the 
assessment was mechanical low back pain.  The Veteran walked 
with an antalgic gait with a list to the left.  

The Veteran was seen again in July 1982, with complaints of 
low back pain.  The Veteran reported that he had been in a 
car accident three weeks earlier.  The assessment was 
mechanical low back pain.  He was seen later in July 1982 
with the report of chronic low back pain since April 1982.  
He reported his back became irritated while pulling on some 
lines.  The assessment was low back pain.  

Follow up notes in August 1982 recorded chronic, intermittent 
lumbar strain.  X-rays of the lumbosacral spine were within 
normal limits.  

In September 1982, the veteran again complained of constant 
back problems, and no relief with prior treatments.  The 
assessment was chronic mechanical low back pain.  There were 
no further complaints or treatments noted in the service 
treatment records.  While the separation examination 
conducted in January 1983 noted a normal spine examination, a 
chest X-ray showed mild thoracic spine curvature.  

No other indications of back treatment appear in the file 
until September 1999, when a VA examination was conducted.  
The Veteran reported that he had worked as a warehouseman and 
electronics repairman.  He reported intermittent episodes of 
low back pain, occurring approximately twice per year and 
lasting for one and one half to two weeks.  An X-ray from 
September 1999 showed his back to be unremarkable, except for 
mild scoliosis of the lumbar spine.  The examiner reviewed 
the X-ray and claims file.  He diagnosed degenerative disc 
disease of L4-5, stating: "The fall in July of 1979 and 
lifting of the can of paint in April of 1982 could have, but 
probably did not, cause the degenerative disc disease.  This 
is more likely than not the result of aging."  

A magnetic resonance imaging report (MRI) in November 2000 
showed L4-L5 predominately right paracentral disc protrusion 
and facet arthropathy with some compression of the thecal sac 
and probable encroachment on the lower portion of the right 
foramen.  The L5-S1 level showed a broad annular bulge and 
bilateral facets and ligamentum flavum hypertrophy.  The 
annular bulge touched the left nerve root.  There was 
suspected borderline foraminal stenosis bilaterally.  X-rays 
showed mild scoliosis of lumbar spine convexity to the right.  
The height of intervertebral disc space and vertebral bodies 
was unremarkable.  The pedicles and transverse processes were 
intact.  

A February 2001 VA medical record reported chronic back pain 
with a history greater than 20 years.  There was noted to be 
left leg numbness but no pain.  The assessment was chronic 
back pain.  

Private physician's records show complaints of back pain in 
September and October 2001, with diagnoses of nonspecific low 
back, lumbar strain; and low back pain, possible disc 
herniation.  

VA outpatient treatment records dated in March 2003, June 
2003, and August 2003, showed treatment for chronic low back 
pain.  

At an April 2004 VA examination, the examiner reviewed the 
claims folder and including the Veteran's service treatment 
records.  The Veteran stated that he was employed doing 
construction work for the gas company; this sometimes 
involved digging with a shovel.  The Veteran reported 
intermittent flare-ups of low back pain since his discharge 
from service, usually involving heavy lifting, pulling, or 
tugging.  At work, he was careful of how he lifted items.  
After a physical examination, the examiner diagnosed mild 
degenerative disc disease of the lumbar spine.  The examiner 
opined: "I believe it is more likely than not that the 
construction work, which he is currently doing, is 
responsible for his degenerative disc disease, along with his 
age, rather than the several episodes he experienced while on 
active duty with the U.S. Navy."  

The Veteran was given a new VA examination in September 2008.  
The examiner extensively reviewed the claims file, 
referencing all relevant evidence, including an MRI of the 
lumbar spine from June 2007 (not in claims file).  The June 
2007 MRI noted right posterolateral disk protrusion at L3 
with right L3 nerve root impingement.  Also, there was right 
posterolateral protrusion of the L4 disk without definite 
nerve root impingement.  The remainder of the lumbar spine 
was said to be normal.  

The September 2008 examiner interviewed and examined the 
Veteran.  The Veteran related his history of low back pain in 
the military; injuring himself lifting a paint can, injuring 
himself falling off a ladder, being involved in a motor 
vehicle accident while in service, and injuring himself while 
pulling a line on the ship.  The Veteran stated his back 
bothered him intermittently, but he did not seek medical 
attention until 1998 or 1999.  The Veteran stated he 
continued to have back pain, which radiated into the right 
leg and foot.  The examiner reviewed and cited to the service 
treatment records and pertinent post service treatment 
records, including the November 2000 MRI.  

The examiner performed a physical examination of the Veteran 
and then opined that it was less likely as not that his back 
condition is the direct and proximate result of any event or 
occurrences in the service.  In supporting this opinion, the 
examiner specifically cited to the evidence that the 
Veteran's X-rays in September 1982 were normal and then at 
separation in January 1983 a chest X-ray showed mild thoracic 
spine curvature.  The examiner stated: "Degenerative lumbar 
scoliosis typically develops in older adults and is usually 
due to disc disease."  The examiner explained that no 
evidence of degenerative disease or lumbar scoliosis was 
found in the service treatment records and no evidence of 
chronicity or treatment was shown from 1983 to 1999.  As a 
result, the preponderance of the evidence showed that "it is 
more likely than not that the lumbar scoliosis and 
degenerative changes are associated with the aging process."  
The examiner went on to add that there is no medical evidence 
that back strain causes, predisposes or accelerates the 
development of degenerative spine disease.  "As such, it is 
less likely as not that his back condition is the direct and 
proximate result of any event or occurrences in the 
service."  

Based on the evidence, the Board finds that service 
connection is not warranted.  While the Veteran currently has 
a back disability, there is no competent medical evidence 
that such a disability is related to service.  The September 
2008 examiner, after reviewing all of the medical evidence, 
including the November 2000 MRI, and summarizing it in his 
report, clearly explained that it was less likely than not 
that the Veteran's back condition was related to service and 
more likely that the back disability was related to aging.  
The examiner supported this statement by stating that there 
is no evidence that the type of back strain the Veteran 
experienced in the service could be related to his current 
disability.  Additionally, the first indication of the 
disability was sixteen years after separation from service.  
In view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Furthermore, there is no opinion which 
provides a nexus between service and current back disability.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

	B.  Service connection for fungal infection of the feet

The Veteran asserts that his fungal infection of the feet is 
related to his service.  Service treatment records are 
negative for any fungal infection of the feet.  The Veteran 
asserted in a December 2001 statement that no records were 
made of this condition because over the counter medicine was 
used to treat it.  

At the September 2002 Board hearing, the Veteran mentioned a 
name of a treating doctor for this condition.  (Transcript, p 
10.)  As mentioned above, the Veteran did not return an 
authorization form for a release of this information.

At an April 2004 VA examination, the examiner noted the 
Veteran stated he had chronic toenail discoloration with 
deformity and a fungal skin infection.  Physical examination 
revealed the Veteran had a deformed toenail on the right 
great toe, a thickened discoloration of the left first toe 
and some crusting in between the toes.  The impression was 
tinea pedis with fungal nail disease.  The examiner noted 
that no treatment was shown in service or soon after 
separation from service.  The examiner acknowledged that the 
Veteran told him he had treatment for this condition within 
the past several years.  The examiner concluded that there 
was no basis for an opinion as to whether the Veteran's 
present fungal skin disease and nail disease originated in 
service "without resorting to sheer speculation."  

The Board finds that while there is a current diagnosis of a 
fungal foot infection, there is no indication that this 
disability is associated with service.  The Board takes into 
account the lack of service treatment records addressing this 
issue, the lack of private medical records showing ongoing 
treatment, and the April 2004 VA examiner's conclusion that 
to associate the current disability with service would be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2008).  

The Veteran has asserted that he had a fungal foot infection 
in service and he is competent to attest to his personal 
observations, such as having itchy or scaly skin on his feet.  
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witness' personal knowledge.  Also, 38 C.F.R. 
§ 3.159(a)(2) states that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person.  Id.  Despite his competency, the 
Veteran, as a lay person, is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he had a fungal 
infection in service or that his current fungal foot 
infection is related to service) because he does not have the 
requisite medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board must not only assess the competence but the 
credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  If credible, lack of 
contemporaneous medical evidence is not a bar to entitlement.  
Buchanan, 451 F.3d at 1336.  The Veteran was given the 
opportunity to submit medical evidence from his treating 
physician regarding his fungal foot infection and did not 
complete the steps necessary do so.  The Board does not find 
the Veteran's statements about having a fungal foot infection 
in service credible because there is no corroboration for 
these statements by competent medical authority.  



It follows that a clear preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a back disability is denied.  

Service connection for a fungal foot infection is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


